Citation Nr: 1548844	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-00 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from May 1988 to July 1989. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran's record is now in the jurisdiction of the Los Angeles, California RO.

The Board acknowledges that the Veteran and his representative have submitted timely notices of disagreement (NOD) as to issues of whether new and material evidence has been submitted to reopen the matters of service connection for a right shoulder disorder, arthritis of the left hand, bilateral knee strain, hallux valgus of the feet, lichen planus and depression.  A statement of the case has not been issued as to these claims.  However, the Board's review of the claims file reveals that the AOJ is still taking action as to these matters.  See September 23, 2015 letter to the Veteran explaining what happens after receipt of his NOD and election of the Decision Review Process (DRO).  As such, the Board does not have jurisdiction over these claims at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his hepatitis C results from exposure to blood products during service.  Specifically, he asserts that his hepatitis C was contracted by military use of immunization jet injectors in service.

VA recognizes the following risk factors for contracting hepatitis C: organ transplant before 1992, transfusions of blood or blood products before 1992, hemodialysis, accidental exposure to blood, intravenous or intranasal cocaine use, high risk sexual activity, and other direct percutaneous (through the skin) exposure to blood such as tattooing, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or shaving razors.  See AOJ notice letter dated September 4, 2008.  Additionally, the Board observes that Veterans Benefits Administration (VBA) Fast Letter 04-13 (June 29, 2004) indicates that it is biologically plausible that hepatitis C may be transmitted by air gun inoculations but there have been no actual reports of such an occurrence.

The Veteran's report of immunization by a jet injector in service is deemed credible and consistent with the circumstances of his service.  As such, he has presented credible evidence of exposure to hepatitis C risk factors in service.  Further, a May 2012 (and March 2012) statement from a VA medical resident notes that the Veteran "has no history of iv [intravenous] drug use or blood transfusions" and he "does not appear to have any risk factors beside being in the service in the 80's where airguns were used for vaccination.  Given his history it is more likely than not that [he] contracted hepc at that time."  

Those providers did not address pertinent facts in the record concerning the Veteran's previous diagnosis of hepatitis A or his own report of additional risk factors outside of military service.  VA treatment records note the Veteran's own report of risk factors for contracting hepatitis C include snorting cocaine for a brief period of time and ear piercings.  See October 2013 report of Hep C treatment followup visit.  His service treatment records note that he had a history of hepatitis A at age 22, prior to enlistment.   Given the above, a VA examination to secure a medical nexus opinion is necessary.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination by an appropriate physician (e.g., an infectious disease/liver disease specialist) to determine the likely etiology of his hepatitis C.  The entire record must be reviewed by the examiner, and the examiner should elicit from the Veteran a report of all risk factors for hepatitis C to which he was exposed in service and those to which he was exposed postservice.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide responses to the following:

Please identify the most likely etiology for the Veteran's hepatitis C.  Specifically, is it at least as likely as not (a 50 percent or better probability) that it resulted from a risk factor to which he was exposed in service, or is it more likely that it resulted from a postservice risk factor?  If a postservice risk factor is deemed more likely, please identify such risk factor(s), and the evidence in the record that supports that conclusion. 

The opinion provided must reflect consideration of the Veteran's receipt of air gun inoculations in service, his history of snorting cocaine and ear piercings (the examiner should ask the Veteran to identify the dates of his cocaine use and ear piercings), the March and May 2012 opinions from the VA medical resident stating that "it is more likely than not that [the Veteran] contracted hepc" in service, the VBA Fast Letter 04-13 which indicates that it is biologically plausible that hepatitis C may be transmitted by air gun inoculations but there have been no actual reports of such an occurrence, and the notation in the STRs that the Veteran had hepatitis A prior to enlistment.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature.  If the examiner cannot provide the requested opinion without resort to speculation, the examiner is requested to explain why an opinion would be speculative.  For example, whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge

2.  Thereafter, review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

